      Case 6:18-cr-06035-DGL-MWP Document 42 Filed 06/04/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     18-CR-6035L

                       v.


DONALD McKINNEY,

                              Defendant.
________________________________________________


       Defendant Donald McKinney (“McKinney”), through counsel, has filed a motion (Dkt. #34)

which is styled as an emergency motion to modify McKinney’s sentence to home confinement

pursuant to 18 U.S.C. § 3582(c)(1)(A). The Government has filed a response (Dkt. #37) opposing

the motion for release and the Probation Office from the Western District of New York has filed a

Report (Dkt. #36) concerning McKinney, his care at the Devens Federal Medical Center (“Devens”),

where McKinney is housed, as well as information concerning practice and procedures at Devens.

       In addition, the defendant filed a 38-page Reply (Dkt. #38) and a second reply (Dkt. #40).

Both the Government (Dkt. #39) and the defendant (Dkt. #41) also filed letter briefs in response to

the Court’s email of May 21, 2020 concerning possible alternate judicial remedies (Dkt. #41).



       The basis for the motion is the COVID-19 virus which has caused the world-wide pandemic

resulting in infection and death of thousands. McKinney asserts that his preexisting medical

conditions make him especially susceptible to contracting the virus, and becoming gravely ill should

be become infected.
       Case 6:18-cr-06035-DGL-MWP Document 42 Filed 06/04/20 Page 2 of 7




        McKinney pleaded guilty in March 2018 to conspiracy to possess with intent to distribute

and distribute 50 grams or more of methamphetamine. On October 10, 2018, this Court sentenced

McKinney principally to a term of imprisonment of 120 months and a term of supervised release of

five years.

        At the Government notes, McKinney has a lengthy criminal record which includes prior

felony drug trafficking convictions. Because of that record, under the United States Sentencing

Guidelines, McKinney is deemed a career offender with a resulting guideline range of between

262-327 months and a mandatory minimum sentence of 20 years imprisonment. McKinney,

however, received a significantly reduced sentence of 120 months based on the cooperation he

provided to the Government concerning others. As of June 1, 2020, McKinney has served

approximately 18 months of his 120 month sentence.

        At the time of his sentencing, McKinney suffered from several illnesses and was confined to

a wheelchair.    Apparently, he continues confined for the most part to a wheelchair while

incarcerated.

        McKinney has been designated to serve his sentence at the Devens Federal Medical Center,

one of the several hospitals and medical centers run by the Bureau of Prisons (“BOP”). Such

facilities are designed to care for and treat federal inmates with various medical issues, diseases and

disabilities.

                                           DISCUSSION

Exhaustion of Administrative Remedies

        In its initial Response (Dkt. #37) and its subsequent filing (Dkt. #39), the Government asserts

that McKinney has not exhausted his administrative remedies. On the contrary, I believe that

McKinney has complied with the requirement. McKinney summarizes the requests made for release


                                                  2
      Case 6:18-cr-06035-DGL-MWP Document 42 Filed 06/04/20 Page 3 of 7




(Dkt. #38, pp.9-10). It does appear that McKinney submitted forms that made it quite clear to BOP’s

officials that he was requesting release to home confinement. As noted in the defense Response (Dkt.

#38, p.10), McKinney received a statement from the BOP denying release in a Memo dated April 25,

2020. That denial indicated he would not be eligible for home confinement until 2025 and he was

not entitled to COVID release since he had not served enough of his term of imprisonment. In the

Court’s view, McKinney has sufficiently made his request for home confinement on account of his

numerous medical conditions and that request has been denied.

       Concerning the medical issues, even the Government acknowledges that McKinney does

suffer from several illnesses which make him vulnerable to the COVID-19 virus.                 (See

Government’s Response, Dkt. #37, p.8). Specifically, the Government concedes that “the defendant

does appear to have conditions that elevate his risk of becoming seriously ill from COVID-19 if

infected, specifically, COPD, diabetes, and severe obesity.” (Dkt. #37, p.8). That is a significant

concession. The Probation Report (Dkt. #36) notes that McKinney is classified at the Devens FMC

at the highest or most serious medical care level, that is Medical Care Level 4. That means even

according to the BOP, McKinney is one of the most severely impaired inmates. The Probation

Report notes that McKinney suffers “from a variety of medical ailments and conditions.” They

include the fact that he previously suffered a stroke, was diagnosed with COPD, has diabetes and is

wheelchair bound.

       McKinney’s original motion (Dkt. #34) sets forth his lengthy list of medical issues.

McKinney is now relatively elderly, 55 years old. He suffers from severe chronic obstructive

pulmonary disease (COPD), hypertension (high blood pressure), heart disease, including

hypercholesterolemia, cardiomegaly, which is indicative of an enlarged heart, and had suffered a

prior heart attack. He apparently also has hypertrophic cardiomyopathy, that is thickening of the


                                                 3
      Case 6:18-cr-06035-DGL-MWP Document 42 Filed 06/04/20 Page 4 of 7




heart walls, diabetes, and morbid obesity. According to the filing, McKinney takes at least ten

medications daily to manage these conditions and regularly uses an inhaler. He receives oxygen at

night and at other times as needed.

       At sentencing, McKinney was confined to a wheelchair and he remains in a wheelchair and

his conditions appear to have worsen while incarcerated at the Devens facility.

       The Center for Disease Control (“CDC”) has established several groups that face an

increased risk of severe illness from COVID-19 because of preexisting conditions. These have been

well publicized and they include the elderly, people of any age with chronic lung disease, such as

COPD, heart conditions, obesity and kidney disease. The defense suggests that McKinney “checks

nearly every box” concerning vulnerable inmates and this Court is inclined to agree.

       McKinney’s request for release is not just that he fears becoming infected; all inmates are

concerned with that. Rather, his concern, a legitimate one I believe, is that if he does contract the

disease, because of his established medical conditions, the consequences could be dire indeed.

       It is well established that inmates imprisoned are especially susceptible to being exposed to

the virus. Although BOP facilities are making steps to deal with the virus, it is virtually impossible

to maintain proper social distancing, to require the use of masks, and to eliminate the mingling of

inmates.

       Although the Government’s initial Response (Dkt. #37) set forth an alleged laundry list of

steps taken by officials at Devens FMC, it appears that while the motion has been pending, there has

been a very dramatic increase in the number of inmates and staff infected there. The Government

conceded (Exhibit 37, p.13), that as a May 15, 2020, there were 12 confirmed cases of COVID-19 at

FMC Devens. Since this motion has been pending, though, the number of COVID-19 cases at the

facility has increased dramatically. As noted in the defense filing of May 31, 2020 (Dkt. #40), when


                                                  4
      Case 6:18-cr-06035-DGL-MWP Document 42 Filed 06/04/20 Page 5 of 7




the motion was filed, Devens was reporting only one confirmed case of COVID-19. As the weeks

passed, a number of infected inmates has risen dramatically. According to this filing, Devens is

currently reporting 47 active cases and one death. This exponential growth certainly raises

significant and legitimate concerns as to whether the BOP at Devens can adequately limit the spread

of the virus, especially involving inmates such as McKinney who, according to the BOP’s own

medical classifications, is at the highest risk, and needs the most care.

       Because of all of the above factors, I believe ordering release of McKinney is consistent with

both the recently enacted CARES Act [Coronavirus Aid, Relief, and Economic Security Act, Pub. L.

No. 116-136, Section 12003(b)(2)] and with the forceful Memorandum issued by the Attorney

General of the United States, dated March 26, 2020, directing the BOP to prioritize the use of home

confinement during this extraordinary pandemic. In addition to that Memo, the Attorney General

issued a subsequent Memo to the BOP directing the BOP to give priority to home confinement to the

most vulnerable inmates, especially at three facilities, FCI Oakdale, FCI Danbury and FCI Elkton.

       I recognize that McKinney has served less than half of the 120-month term that I imposed

originally. If the Court orders release, McKinney will be required to serve the balance of his

sentence in home confinement which was his status pending proceedings in the District Court

because of his significant, documented medical issues. Because of McKinney’s debilitating medical

conditions including confinement to a wheelchair, I do not believe he is a danger to the community

and that he can be adequately supervised by the Probation Office.

       It does appear that McKinney does a have legitimate post-release plan to reside with his wife

in Livingston County, New York. His medical needs were adequately addressed at the District Court

level and it would seem to be the case now as well.




                                                  5
          Case 6:18-cr-06035-DGL-MWP Document 42 Filed 06/04/20 Page 6 of 7




          After considering the applicable factors set forth in 18 U.S.C. § 3553(a), the standards set

forth at 18 U.S.C. § 3582(c)(1)(A), and the Policy Statement of the Sentencing Commission set forth

at U.S.S.G. § 1B1.13, this Court finds that extraordinary and compelling reasons warrant a reduction

in defendant Donald McKinney’s sentence and further finds that the administrative exhaustion

requirement has been sufficiently satisfied, and I further find that the defendant Donald McKinney is

not a significant present danger to the safety of any other person or to the community.

          Accordingly, it is hereby ORDERED:

                 (1) That defendant Donald McKinney’s motion (Dkt. #34) for compassionate release

is GRANTED.

                 (2) Defendant Donald McKinney’s sentence is hereby reduced to TIME SERVED

and he is Ordered to be IMMEDIATELY RELEASED. The Court directs the Bureau of Prisons at

FMC Devens to immediately commence the process of releasing the defendant from custody and the

United States Attorney’s Office is directed to take all steps to communicate and to facilitate that

relief.

                 (3) The remainder the defendant’s sentence will be served on home confinement, until

further Order of the Court.

                 (4) The Bureau of Prisons is directed to provide the defendant with funds and costs of

transportation, if necessary to defendant’s bona fide residence in the Western District of New York,

pursuant to 18 U.S.C. § 3624(d).

                 (5) Following the defendant’s release, he must travel directly to his residence in

Livingston County, New York, and remain in home confinement and self-quarantine for at least

fourteen (14) days after entry to the residence, and must comply with all the rules and regulations

promulgated by the State of New York.


                                                   6
      Case 6:18-cr-06035-DGL-MWP Document 42 Filed 06/04/20 Page 7 of 7




               (6) Defendant will be monitored on supervised release for five (5) years, or until

further Order of the Court.

       ALL OF THE ABOVE IS ORDERED.




                                     _______________________________________
                                              DAVID G. LARIMER
                                            United States District Judge
Dated: Rochester, New York
       June 4, 2020.




                                               7
